DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
In re Claim 25, the capacitor C2 of Lin passes current to resistor R2 upon the presence of an ESD event which creates a voltage across resistor R2 and therefore signaling (i.e. “sensing”) an ESD event.  Lin even mentions that “the delay switch functions to turn on the oscillation circuit for at least a time period during the ESD event” in lines 45-47 of col 4.  Therefore the capacitor C2 either alone or in combination with R2 is considered to sense an ESD event by passing current to signal when the ESD event is present.  
Furthermore, Lin merely describing the switch M2 as part of a “delay switch” does not preclude the switch M2 of Lin from being considered part of the claimed “switching circuit”.  
In re Claim 28, Lin teaches a diode D2 as the blocking circuit with its anode connected to the first power supply node VL (via RB) and cathode connected to 
Haddad teaches in Figure 2 and section II A on Page 2 that a PMOS can have its body, gate, and drain connected together to form a diode, wherein the source becomes the anode, and the connection of the body, gate, and drain becomes the cathode.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the PMOS configured as claimed in place of the diode D2 of Lin, since Haddad teaches that such a PMOS can be utilized interchangeably to provide the function of a diode. 
Upon modification, the PMOS would replace the diode D2 of Line and have its source (anode) connected to the first supply node VL via RB and the drain, gate, and body (cathode) connected to the sensing circuit (C2 and R2 or C2 alone) via C1, X1-X4, and M2 as seen in Figure 3 of Lin.  
In re Claim 37, Lin teaches inverters X1-X3 as discussed above, but does not teach that each inverter is implemented as claimed.
Chu teaches a number of inverters (20) as seen in Figure 1, wherein each inverter is implemented as a PMOS transistor 24 and NMOS transistor 22 connected as claimed (paragraph 23).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement each inverter as a PMOS and NMOS connected as claimed, since Chu teaches that it is concrete circuit structure that can be utilized to form an inverter.
The previous double patenting rejections have been withdrawn due to the terminal disclaimer filed on December 17, 2020, which has been approved.  
The previous rejection has been slightly modified to clarify the positions as discussed above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25-27, and 36 is/are rejected(a)(1) as being anticipated by Lin et al (5,852,541).
In re Claim 25, Lin teaches an electrostatic discharge (ESD) protection circuit as seen in Figure 3, comprising: a shunt transistor (B1) coupled between first (VH or VL) and second (the other of VH or VL) power supply nodes, the shunt transistor including a control terminal (base of B1); a sensing circuit (C2 or alone or combo of C2 and R2) coupled to the control terminal (via M2, X1-X4, C1, and D2); and a charge pump circuit (X1-X3, C1, M2, M3, and R2 (when C2 alone is considered the sensing circuit as discussed above); furthermore, Lin et al (2003/0214768) demonstrates that the capacitor C1 and diode configured PMOS M3 form a charge pump as discussed in paragraph 22), including: a charge pump capacitor (C1) coupled to the sensing circuit (via X1-X4 and M2), and a switching circuit (X1-X3, M2, and R2 (when C2 alone is considered the sensing circuit as discussed above)) coupled between the charge pump capacitor C1 (via X4) and the control terminal (via R2, VSS BUS, and RB).
In re Claim 26, Lin teaches a blocking circuit (D2) that prevents current flow from the charge pump circuit (C1) to the first power supply node VL, and allowing current to flow from the first supply node VL to the charge pump circuit.
In re Claim 27, the diode D2 has its anode connected to VL (via RB) and cathode connected to the sensing circuit (via C1, X1-X4, and M2).
In re Claim 36, Lin teaches that the charge pump capacitor (C1) has a first terminal, and a second terminal coupled with the control terminal of the shunt .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (5,852,541) in view of Automated design of a 13.56 MHz 19 μW Passive Rectifier with 72% Efficiency under 10 μA load .
In re Claim 28, Lin teaches a diode D2 as the blocking circuit with its anode connected to the first power supply node VL (via RB) and cathode connected to the sensing circuit (via C1, X1-X4, and M2), but does not specifically teach that the blocking circuit includes a PMOS transistor as claimed.
Haddad teaches in Figure 2 and section II A on Page 2 that a PMOS can have its body, gate, and drain connected together to form a diode, wherein the source becomes the anode, and the connection of the body, gate, and drain becomes the cathode.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the PMOS configured as claimed in place of the diode D2 of Lin, since Haddad teaches that such a PMOS can be utilized interchangeably to provide the function of a diode. 
Upon modification, the PMOS would replace the diode D2 of Line and have its source (anode) connected to the first supply node VL via RB and the drain, gate, and body (cathode) connected to the sensing circuit (C2 and R2 or C2 alone) via C1, X1-X4, and M2 as seen in Figure 3 of Lin.  
Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (5,852,541) in view of Chu et al (2013/0293991).
In re Claim 37, Lin teaches inverters X1-X3 as discussed above, but does not teach that each inverter is implemented as claimed.
Chu teaches a number of inverters (20) as seen in Figure 1, wherein each inverter is implemented as a PMOS transistor 24 and NMOS transistor 22 connected as claimed (paragraph 23).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement each inverter as a PMOS and NMOS connected as claimed, since Chu teaches that it is concrete circuit structure that can be utilized to form an inverter.
Allowable Subject Matter
Claims 29-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In re Claims 29 and 34, Lin teaches a resistor R2 having a first terminal connected to the first power supply node VL and a second terminal connected to a first internal node (where R2 and C2 meet) and a capacitor connected between the first internal node and the second power supply node VH.  However, Lin fails to teach the PMOS sensing circuit as claimed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER JAY CLARK whose telephone number is (571)270-1427.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on (571) 272-2391.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/CHRISTOPHER J CLARK/Examiner, Art Unit 2836                                                                                                                                                                                                        2/6/21